Citation Nr: 1504980	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  12-33 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for right knee disability, status post total knee replacement.

2.  Entitlement to service connection for left knee disability.

3.  Entitlement to service connection for bilateral shoulder disability, to include as secondary to bilateral knee disabilities.

4.  Entitlement to service connection for low back disability, to include as secondary to bilateral knee disabilities.

5.  Entitlement to service connection for depression, to include as secondary to bilateral knee disabilities and back disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jaya Shurtliff, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The appellant had active service from September 1, 1981, to December 23, 1981, for her initial period of active duty training (ACDUTRA) in the U.S. Air Force Reserves.  She reported subsequent unverified Reserves service through July 1987. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The appellant testified at a Board hearing via videoconference from the RO in May 2013; a hearing transcript is in the Virtual VA processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that her current bilateral knee disabilities are due to heavy duty work without proper safety equipment, such as a back brace or pullies to lift heavy equipment, and playing basketball during service in the Reserves, including after working all day.  The currently available DD Form 214 indicates a release from active duty for her initial period of ACDUTRA for the Reserves in 1981.  The appellant testified in 2013, however, that she was on active duty while playing basketball for the military, including in tournaments.  The appellant's other periods of active service, active duty or otherwise, are unclear from the available evidence.

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "Active service" includes active duty, any period of active duty training (ACDUTRA) during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (IDT) during which the individual was disabled from an injury incurred or aggravated in line of duty.  See 38 U.S.C.A. §§ 101(24), 106, 1131; Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); 38 C.F.R. §§ 3.6, 3.303, 3.304 (2014).  

Although there are certain evidentiary presumptions for periods of active duty, these presumptions do not apply to claims based on a period of ACDUTRA or IDT, such as this appellant's case.  Smith v. Shinseki, 24 Vet. App. 40, 48 (2010); see also Donnellan v. Shinseki, 24 Vet. App. 167, 173-75 (2010) (regarding how to establish veteran status based aggravation during ACDUTRA or IDT, without active duty).  

The appellant is competent to report the nature and timing of her observable symptoms, and such statements may be compared to other evidence to determine their weight.  Shas stated that she had knee pain during service, identifying an onset date of approximately April 1985 in her September 2009 claim.  She testified in May 2013 that she had worsening knee pain approximately 6-7 months after the termination of her Reserves service, after she had stopped exercising and doing the heavy work duties required during service.  The appellant worked as a delivery truck driver and for various baking companies starting shortly after service.  

The appellant asserts that she developed a back disability and shoulder disabilities after service as a result of overcompensating for the knees, including excessive use of crutches.  She received workers' compensation benefits for a back injury, and she had work injuries to the knees that she states were minor.  The appellant believes that her back was injured due to not bending her knees properly while bending and lifting.  She also contends that she developed depression as a result of losing her employment in July 2007 due to her back and knees.  The appellant received Social Security Administration (SSA) disability benefits effective in July 2007.

VA obtained private records from multiple providers dated from 1997 through July 2010, as well as SSA records and a statement from the appellant's place of last employment, which was from March 1992 through February 2008, although she last worked in July 2007.  VA attempted obtain statements from prior employers and any other treatment records, but the efforts were unsuccessful.  The appellant was notified and indicated several times that all available evidence had been submitted.

The evidence includes the appellant's July 1991 enlistment examination and service treatment records through May 1986, including a September 1985 periodic examination, which showed no complaints or abnormal clinical findings.  The appellant has also reported a Reserves separation examination in July 1987 at Travis Air Force Base (AFB) in California; however, that record is not in the claims file.  The appellant's service personnel records have also not yet been obtained. 

Given the appellant's competent reports regarding service and worsening symptoms within the one year after her Reserves service, and the indication of possibility pertinent outstanding records, further development may help substantiate her claims.  After obtaining any available records, a VA examination should be provided to determine the nature and etiology of the current claimed disabilities.  

The appellant should also be notified of the requirements for secondary service connection.  The TDIU claim is inextricably intertwined with the other claims.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the appellant of the requirements to establish service connection on a secondary basis for the claimed back, shoulder, and mental health disabilities.  After allowing time for a response, conduct any additional development indicated. 

2.  Make additional attempts, as necessary, to obtain any outstanding service treatment or personnel records for the appellant, including any examination or report of medical history after September 1985, and to verify active service periods including ACDUTRA and IDT.  

All requests and responses for such records should be documented, and all records received must be associated with the claims file.  If any records are not available, notify the appellant of the attempts and any further attempts that will be made, and allow an opportunity to provide any missing records.

3.  After completing the above, schedule the Veteran for a VA examination to determine the nature and etiology of the claimed bilateral knee, shoulder, and back disabilities and depression, to include any effects on employability.  The examiner should be provided with a list of any verified ACDUTRA and IDT dates.  

The examiner should respond to the following, based on review of the entire claims file:

(a) Identify any current disability of the bilateral knees, shoulders, and low back, and whether there is a current diagnosis of depression or other mental health disability.

(b)  Is it at least as likely as not (probability of 50 percent or more) that any currently diagnosed disabilities of the knees, back, shoulders, or mental health diagnosis were incurred or aggravated by disease or injury during a period of active duty or ACDUTRA? 

Or, alternatively, were they incurred or aggravated by injury during a period of IDT?  

(c)  If not, for secondary service connection: 

Is it at least as likely as not that any currently diagnosed disabilities of the back, shoulders, or mental health diagnosis were proximately caused by the right or left knee disability?  

Or, alternatively, is it at least as likely as not that any currently diagnosed disabilities of the back, shoulders, or mental health diagnosis were proximately aggravated (meaning worsened beyond its natural progression) by the bilateral knee disabilities?  If aggravation is found, identify the baseline level of disability prior to aggravation, to the extent possible.

(d)  In responding to all of the above, the examiner must provide an explanation for each opinion offered.  The examiner need not specifically reference each piece of evidence, but the reasons provided should be consistent with the available lay and medical evidence.

The appellant is competent to report pain and other observable symptoms, and her lay statements should be considered together with the other available lay and medical evidence.  

If the examiner chooses to reject the lay reports, a reason must be provided.  Lay statements cannot be rejected due solely to a lack of medical documentation, although this may be considered with the other evidence.  

If an opinion cannot be provided without speculation, the examiner should explain why a non-speculative opinion cannot be offered.

4.  If the appellant's back or knee disabilities are found to be service-connected, conduct any additional development indicated for the TDIU claim based on such conditions, and readjudicate that claim.  

5.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

